Citation Nr: 1210852	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard of Connecticut from July 1975 to July 1981 and had a verified period of active duty for training (ACDUTRA) as part of the Army National Guard of the United States from October 1975 to February 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the appellant's petition to reopen a claim for service connection for paranoid schizophrenia as new and material evidence had not been submitted.

In his July 2006 substantive appeal (VA Form 9), the appellant requested a hearing before a Decision Review Officer (DRO) at the RO and a videoconference hearing before a Veterans Law Judge at the RO.  He subsequently withdrew his hearing requests.

In August 2008, the Board remanded the petition to reopen the appellant's service connection claim for further development.

In December 2010, the Board granted the petition to reopen the claim for service connection for a psychiatric disability and remanded the underlying claim for further development.

As noted by the Board in its December 2010 remand, the issue of entitlement to non-service connected pension has been raised by the record.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


FINDING OF FACT

The appellant's current psychiatric disability is not the result of a disease or injury during active military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 101(2), (24), 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2005, the RO notified the appellant of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter therefore satisfied the second and third elements of the duty to notify.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the July 2005 letter complied with this requirement.  

The appellant was notified of the disability-rating and effective-date elements of his claim in a June 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a November 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The appellant did not receive any pre-adjudication notice of the other elements of the Dingess notice, including the evidence required to substantiate veteran status in reference to his National Guard service, the existence of a disability, and a connection between his service and the disability.  In this regard, he did not receive any pre-adjudication notice of the information and evidence required to substantiate his claim for service connection for a psychiatric disability.

The appellant was notified of the information and evidence required to substantiate a service connection claim (which includes the information and evidence required to establish veteran status) in a June 2006 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice. Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the appellant on notice as to what evidence was required and he had years within which to submit additional evidence and argument.

To the extent that the appellant was not provided with pre-adjudication notice of some of the information required by the VCAA for his service connection claim, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

No such showing of prejudice has been made in this case.  The appellant received actual notice of the information and evidence necessary to establish service connection (and also thereby establish veteran status) in the June 2006 statement of the case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained some of the appellant's service treatment records, pertinent service personnel records, and some of the identified post-service private medical records.  He has not reported and the evidence does not otherwise reflect any relevant post-service VA medical treatment.  

The appellant reported on a November 2008 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had received psychiatric treatment at Connecticut Valley Hospital (Connecticut Valley) from 1978 to 1983.  In November 2008, the RO contacted Connecticut Valley and requested all available records of treatment for schizophrenia during that period.  Treatment records from that facility were subsequently received for the period since 1998.

In September and October 2010, the RO again contacted Connecticut Valley and requested all available treatment records.  Connecticut Valley responded that it destroyed all records after 10 years, that any records dated during the period from 1978 to 1983 no longer existed, and that all available records had already been submitted.  Thus, VA determined that any further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(1).

The appellant has submitted copies of service treatment records that were in his possession.  In December 2008, the RO sent a letter to the U.S. Army National Guard Adjutant General and requested all available service treatment records pertaining to the appellant's service in the National Guard and asked for verification of all periods of his service.  In January 2009, the Adjutant General responded that the appellant was not located in its current records roster or retired records roster.

In January 2009, the RO requested all available service treatment records from the National Personnel Records Center (NPRC).  The NPRC responded that no records could be identified based on the information furnished and that if additional information could be obtained, the request could be re-submitted using the Personnel Information Exchange System (PIES) request code S02.

In a letter dated in February 2009, the appellant was asked to identify the name, mailing address, and telephone number of his Reserve or Guard unit, whether the unit was Reserve or Guard, and when he was last assigned to his unit.  The appellant responded that he had been assigned to Battery C, 2nd Batallion, 192nd Field Artillery in Norwalk, Connecticut.  This unit was part of the National Guard.

In its August 2008 and December 2010 remands, the Board instructed the AOJ to, among other things: request copies of the appellant's service treatment records for the period from July 1975 to July 1981 from all relevant sources, including his National Guard unit and the U.S. Army National Guard Adjutant General; provide proper notice to the appellant of the unavailability of any pertinent records in accordance with 38 C.F.R. § 3.159(e); and schedule the appellant for a VA psychiatric examination to obtain an opinion as to the etiology of his current psychiatric disability.

In accordance with the Board's remand, the AOJ contacted the Norwalk Armory/ Connecticut Office of the Adjutant General, National Guard Armory and requested all available service treatment records and verification of all periods of the appellant's service.  Service treatment and personnel records were subsequently received, but most were duplicates of the records already submitted by the appellant.  

In September 2011, the AOJ again contacted the NPRC and attempted to verify the appellant's periods of service with the National Guard.  The NPRC subsequently responded, in pertinent part, that there were no available service records and that it appeared as if the appellant did not perform any active duty other than ACDUTRA.  Therefore, the AOJ determined that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(2).

In a December 2011 letter, the appellant was notified of the unavailability of any additional service treatment records and private treatment records from Connecticut Valley.  He was asked to submit any records in his possession and to identify the location where any additional service treatment records could be obtained, and he was notified that his claim could be decided in 10 days if he did not provide any further evidence within that time period.

The December 2011 letter was sent to the appellant's address of record ([redacted]), but was returned as undeliverable.  Although the appellant had reported a [redacted] address on a March 2009 "Statement in Support of Claim" form (VA Form 21-4138), he subsequently submitted a Connecticut Valley medical records release form in September 2010 on which he listed the [redacted] Address.  Further, a January 2012 SSOC was sent to the [redacted] address and was not returned as undeliverable.

Although a February 2012 letter from the Board which was sent to the [redacted] address was returned as undeliverable, this is the most recent address of record, an internet search of public information reflects that the appellant's address is listed as the [redacted] address, and neither he nor his representative have provided any new address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

Nevertheless, the appellant received actual notice of the unavailability of pertinent records (including service treatment records and private medical records) in the Board's December 2010 remand and the January 2012 SSOC, and he was notified of the opportunity to submit additional evidence in a letter accompanying the January 2012 SSOC.  Also, he has submitted evidence in his possession (including service treatment records and private medical records) on several occasions throughout the course of his appeal.  He has therefore demonstrated actual knowledge of the ability to identify and submit additional evidence.  Thus, he is not prejudiced by the non-receipt of the December 2011 letter.  See Shinseki, 129 S.Ct. at 1696; Dunlap, 21 Vet. App. at 118. 

To the extent that some of the appellant service records may have been lost or destroyed, destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet App. 362 (2005).  The NPRC, U.S. Army National Guard Adjutant General, and Norwalk Armory/ Connecticut Office of the Adjutant General, National Guard Armory have not suggested alternate sources of records.  As explained above, the appellant has received actual notice of the unavailability of additional service treatment records and has been asked to submit any evidence in his possession.  He has submitted all copies of service treatment records in his possession.

A VA psychiatric examination was scheduled for a date in March 2011.  The appellant failed to appear for the examination and the appeal was subsequently returned to the Board.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id. 

While the letter notifying the appellant of the March 2011 VA examination is not in the claims folder, the absence of the letter, by itself, cannot be used as evidence to rebut the presumption that VA complied with its procedures in notifying the appellant of his examination.  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  The appellant has not alleged non-receipt of the notice.

No reason for the failure to report for the VA examination was shown and the appellant has made no attempt to contact VA to request that his examination be rescheduled.  Furthermore, the appellant has not argued that good cause exists for his failure to appear at his scheduled VA examination.  As he has not alleged good cause for his failure to appear, his claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  

This examination was necessary in order to obtain a medical opinion as to the etiology of his current psychiatric disability because, as explained below, the evidence is otherwise insufficient to grant service connection for that disability as there no competent or credible evidence that it had its onset in service or is otherwise related to a disease or injury in service.  

In sum, the AOJ attempted to obtain all available service treatment records and scheduled the appellant for a VA examination to obtain an opinion as to the etiology of his current psychiatric disability.  Also, as explained above, the AOJ sent the appellant a letter in December 2011 which notified him of the unavailability of additional service treatment records and private medical records, asked him to submit any records in his possession, and notified him of the additional action that would be taken concerning his claim.  He has not been prejudiced by non-receipt of this letter.  Therefore, the AOJ substantially complied with all of the Board's pertinent remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence associated with the appellant's claims file, including an April 1993 discharge summary from Whiting Forensic Institute, reveals that he had been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  His SSA disability records have not been obtained. 

In general, where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  However, because the appellant failed to report for a necessary VA examination without good cause, his claim must be decided based on the evidence of record, and VA has no further duty to attempt to obtain any additional records (including SSA disability records).  38 C.F.R. § 3.655(b).  

Analysis

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to certain types of mustard gas during active military service under certain circumstances, the following diseases shall be service-connected even though there is no record of such disease during service: chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (except mesothelioma), squamous cell carcinoma of the skin, a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease, and acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (2011).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).
Schizophrenia is a psychosis.  38 C.F.R. § 3.384 (2011).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private medical records, including a February 2007 treatment plan report from Connecticut Valley, reveal that the appellant has been diagnosed as having paranoid schizophrenia.  Thus, a current psychiatric disability has been demonstrated.

In his June 2005 claim (VA Form 21-526), the appellant reported that he was exposed to mustard gas while training in service.  As explained above, presumptive service connection is sometimes warranted for certain disabilities based on exposure to mustard gas.  Presumptive service connection is also sometimes warranted for certain chronic disabilities (including a psychosis, such as schizophrenia) if such disability manifested to a compensable degree within one year of separation from service.  

However, the Court has held that a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA can never be entitled to a "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Such a presumption is not possible in such circumstances because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id. 

As the appellant's only service was with the Army National Guard, to include a verified period of ACDUTRA, presumptive service connection for his current psychiatric disability is not warranted under any circumstance (to include under the provisions pertaining to chronic diseases and potential mustard gas exposure).  Id. 

VA has adopted specific procedures to be followed when an appellant alleges exposure to mustard gas in service, but claims service connection for a disease not listed in 38 C.F.R. § 3.316.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011), directs, that in such circumstances, a request will be sent to the appellant to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure to mustard gas.  Any further requests for evidence of full body exposure to mustard gas are only necessary if the appellant submits such medical or scientific evidence.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011).

In the pre-adjudication letter dated in July 2005, the RO asked the appellant to identify the name of any disability that resulted from exposure to mustard gas, the time and place of such exposure, the type of chemical that was used, and the unit to which he was assigned at the time of the exposure.  He was also asked to submit any medical evidence showing that a relationship existed between his claimed disability and the alleged mustard gas exposure.

The appellant is competent to report potential mustard gas exposure.  However, he has not provided any further information concerning such alleged exposure or any medical or scientific evidence to support a conclusion that a link exists between his current psychiatric disability and any such exposure.  As his currently diagnosed psychiatric disability is not a condition listed in 38 C.F.R. § 3.316 (and presumptive service connection is not otherwise possible based on the nature of his service) and he has not submitted any evidence of a relationship between such disability and mustard gas exposure, VA has no further duty to attempt to verify mustard gas exposure.  See 38 C.F.R. § 3.316; VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b) (December 16, 2011).

The appellant has not reported and the evidence does not otherwise reflect a continuity of psychiatric symptomatology.  However, he has reported on several occasions that he began to experience psychiatric symptoms in service and that such symptoms may have been present in the years prior to his National Guard service. He is competent to report the symptoms and history of his psychiatric disability.  However, his reports must be weighed against the objective evidence of record and their credibility must be assessed.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The presumption of soundness is not for application in this case because the appellant has had only ACDUTRA and such service does not of itself confer veteran status.  Smith, 24 Vet. App. at 45; Paulson v. Brown, 7 Vet. App. 466 (1995); cf. 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The appellant's July 1975 entrance examination reveals that there were no psychiatric abnormalities at the time he entered service.  Further, there is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records and his January 1976 examination conducted for purposes of release from ACDUTRA was normal.

The evidence otherwise indicates that the appellant's current psychiatric disability did not manifest until years after his period of ACDUTRA.  The first clinical evidence of a psychiatric disability following the appellant's period of ACDUTRA is a March 1978 examination report from Valerie Van Dam, ACSW which reveals that the appellant's mother reported that she first noticed a change in the appellant's behavior approximately 3 weeks prior to the evaluation, at which time he became more withdrawn.  The appellant had been arrested in mid-March 1978, attempted suicide in his jail cell, and exhibited indifference and an inappropriate affect.  He did not have any previous psychiatric treatments.

There is no contemporaneous clinical or lay evidence of any earlier psychiatric symptoms following the appellant's period of ACDUTRA.

The appellant has provided contradictory information concerning the history of his psychiatric disability.  Although he has reported that psychiatric symptoms existed in service and may have pre-existed service, he reported on a July 1975 report of medical history for purposes of entrance into the National Guard that he did not have any history of psychiatric symptoms (including frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort).  Also, in his June 2005 claim (VA Form 21-526) he reported that his psychiatric disability began in 1978.

In light of the contemporaneous record, the absence of clinical evidence of complaints of or treatment for psychiatric symptoms in the appellant's service treatment records or for several years after his period of ACDUTRA, and the appellant's inconsistent and contradictory statements concerning the history of his psychiatric symptoms, the Board concludes that his reports of psychiatric symptoms prior to his National Guard service and in service are not credible.

If a chronic disease, such as a psychosis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no credible evidence showing psychiatric problems in service and the appellant has not reported that schizophrenia began during any period of ACDUTRA.  Hence, service connection cannot be granted on that basis.

Neither the appellant nor his representative has offered any specific explanation as to why they believe the current psychiatric disability is related to service.  

There is no other medical or lay evidence of a relationship between the appellant's current psychiatric disability and any disease or injury in service, including mustard gas exposure, and neither the appellant nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the appellant's current psychiatric disability had its onset during a period of ACDUTRA, is related to a disease or injury incurred during a period of ACDUTRA, or is related to any injury incurred during a period of INACDUTRA.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


